                 Case 1:19-cv-00484-RP Document 1 Filed 05/03/19 Page 1 of 8



 1                          UNITED STATES DISTRICT COURT
 2                           WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
 3

 4

 5
     TRACEY MARTINEZ,                              Case No.: 1:19-cv-00484

 6                  Plaintiff,
 7                                                 COMPLAINT AND JURY
     vs.                                           DEMAND
 8

 9
     KOHL’S CORPORATION,

10                  Defendant
11                                         COMPLAINT
12
                    Plaintiff, TRACEY MARTINEZ (“Plaintiff”), by and through her
13

14   undersigned counsel, hereby sues Defendant, KOHL’S CORPORATION
15
     (“Defendant”), alleging as follows:
16

17
                                      I.     INTRODUCTION

18         1. Plaintiff brings this action on behalf of herself individually seeking damages
19
     and any other available legal or equitable remedies resulting from the illegal actions
20

21   of Defendant, in negligently, knowingly, and/or willfully contacting Plaintiff on
22
     Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection Act
23

24
     (“TCPA”), 47 U.S.C. § 227 et seq., and for Defendant’s unlawful conduct in

25   violation of the Texas Debt Collection Act (“TDCA”), Tex. Fin. Code Ann. §§ 392
26
     et seq.
27

28         2. The TCPA was          legislated   to prevent companies       like   KOHL’S
                                   COMPLAINT AND JURY DEMAND
                                               -1
               Case 1:19-cv-00484-RP Document 1 Filed 05/03/19 Page 2 of 8



 1   CORPORATION from invading Americans’ privacy by stopping abusive “robo-
 2
     calls.” The legislative history “described these calls as ‘the scourge of modern
 3

 4   civilization, they wake us up in the morning; they interrupt our dinner at night; they
 5
     force the sick and elderly out of bed; they hound us until we want to rip the telephone
 6

 7
     out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably

 8   intended to give telephone subscribers another option: telling the autodialers to
 9
     simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56
10

11   (11th Cir. 2014).
12
                             II.    JURISDICTION AND VENUE
13

14
        3. Jurisdiction of this Court arises under 28 U.S.C. §1331 and 47 U.S.C. §

15   227(b)(3). See Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012)
16
     holding that federal and state courts have concurrent jurisdiction over private suits
17

18   arising under the TCPA.
19
        4. Venue is proper in the United States District Court for the Western District
20

21
     of Texas pursuant to 28 U.S.C § 1391(b)(2) because Plaintiff resides within this

22   District and a substantial part of the events or omissions giving rise to the herein
23
     claims occurred within this District.
24

25      5. The violations described in this Complaint occurred in Texas.
26
                                         III. PARTIES
27

28
        6. Plaintiff is a natural person residing in Guadalupe County, in the city of
                                   COMPLAINT AND JURY DEMAND
                                               -2
               Case 1:19-cv-00484-RP Document 1 Filed 05/03/19 Page 3 of 8



 1   Marion, Texas, and is otherwise sui juris.
 2
        7. Defendant is a nationally chartered bank, doing business in the state of
 3

 4   Texas, with its principal place of business located in Menomonee Falls, Wisconsin.
 5
     Defendant is a “person” as defined by 47 U.S.C. §153 (39).
 6

 7
        8. At all times relevant to this Complaint, Defendant has acted through its

 8   agents, employees, officers, members, directors, heir, successors, assigns,
 9
     principals, trustees, sureties, subrogees, representatives and insurers.
10

11                            IV.     FACTUAL ALLEGATIONS
12
        9. Defendant placed collection calls to Plaintiff seeking and attempting to
13

14
     collect on alleged debts incurred through purchases made on credit issued by

15   Defendant.
16
        10. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755
17

18   F.3d 1265 (11th Cir. 2014).
19
        11. Defendant placed collection calls to Plaintiff’s cellular telephone at phone
20

21
     number (210) XXX-0724.

22      12. Defendant placed collection calls to Plaintiff from various telephone
23
     numbers including, but not limited to, (262) 704-8208, (262) 704-9378, (210) 944-
24

25   1998, (210) 640-3049 and (210) 640-3047.
26

27

28
                                    COMPLAINT AND JURY DEMAND
                                                -3
               Case 1:19-cv-00484-RP Document 1 Filed 05/03/19 Page 4 of 8



 1      13. Upon information and belief, based on the number, frequency and timing of
 2
     the calls, and on Defendant’s prior business practices, Defendant’s calls were placed
 3

 4   with an automatic telephone dialing system.
 5
        14. Defendant used an “automatic telephone dialing system,” as defined by 47
 6

 7
     U.S.C. § 227(a)(1), to place telephone calls to Plaintiff seeking to collect a consumer

 8   debt allegedly owed by Plaintiff.
 9
        15. Defendant’s calls were not for emergency purposes, which would be
10

11   excepted by 47 U.S.C. § 227(b)(1)(A).
12
        16. Defendant’s calls were placed to a telephone number assigned to a cellular
13

14
     telephone service for which Plaintiff incurs a charge for incoming calls pursuant to

15   47 U.S.C. §227(b)(1).
16
        17. Defendant never received Plaintiff’s “prior express consent” to receive calls
17

18   using an automatic telephone dialing system or an artificial or prerecorded voice on
19
     her cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
20

21
        18. On or about November 9, 2018, Plaintiff spoke with a representative of

22   Defendant’s company at phone number (262) 704-8208, and told Defendant to stop
23
     calling her cellular telephone.
24

25      19. During the November 9, 2018 conversation, Plaintiff gave Defendant
26
     respresentative (“Amber”) her full name, in order to assist Defendant representative
27

28
                                  COMPLAINT AND JURY DEMAND
                                              -4
               Case 1:19-cv-00484-RP Document 1 Filed 05/03/19 Page 5 of 8



 1   in identifying her and accessing her accounts before asking Defendant to stop
 2
     calling her cellular telephone.
 3

 4      20. Plaintiff revoked any consent, explicit, implied, or otherwise, to call her
 5
     cellular telephone and/or to receive Defendant’s calls using an automatic telephone
 6

 7
     dialing system in her conversation with Defendant’s representative on November 9,

 8   2018.
 9
        21. Despite Plaintiff’s request to cease, Defendant continued to place calls to
10

11   Plaintiff’s cellular phone after November 9, 2018.
12
        22. Despite Plaintiff’s request that Defendant cease placing automated collection
13

14
     calls to Plaintiff via the use of an automatic telephone dialing system, Defendant

15   continued to place at least thirty-six (36) telephone calls via the use of an automatic
16
     telephone dialing system to Plaintiff’s cellular telephone.
17

18      23. Defendant placed the great number of telephone calls to Plaintiff with the
19
     sole intention of harassing Plaintiff in such a manner so as to cause Plaintiff to pay
20

21
     the alleged debt claimed by Defendant, even when Plaintiff admittedly had impaired

22   ability to pay. This telephonic harassment caused Plaintiff considerable anxiety and
23
     emotional distress.
24

25                     FIRST CAUSE OF ACTION
          NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
26
                 PROTECTION ACT - 47 U.S.C. §227(b)(3)(B)
27

28
                                  COMPLAINT AND JURY DEMAND
                                              -5
                Case 1:19-cv-00484-RP Document 1 Filed 05/03/19 Page 6 of 8



 1      24. Plaintiff repeats and incorporates by reference into this cause of action the
 2
     allegations set forth above at Paragraphs 1-23.
 3

 4      25. The foregoing acts and omissions of Defendant constitute numerous and
 5
     multiple negligent violations of the TCPA, including but not limited to each and
 6

 7
     every one of the above cited provisions of 47 U.S.C. § 227 et seq.

 8      26. As a result of Defendant’s negligent violations of 47 U.S.C. §227 et seq.,
 9
     Plaintiff is entitled to an award of $500.00 in statutory damages, for each and every
10

11   violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
12
        27. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the
13

14
     future.

15      WHEREFORE, Plaintiff, TRACEY MARTINEZ, respectfully requests
16
     judgment be entered against Defendant, KOHL’S CORPORATION, as follows:
17

18         a.      Awarding Plaintiff statutory damages of five hundred dollars ($500.00)
19
     multiplied by the number of negligent violations of the TCPA alleged herein, to wit:
20

21
     thirty-six (36) for a total of eighteen thousand dollars ($18,000.00);

22         b.      Awarding Plaintiff actual damages and compensatory damages
23
     according to proof at time of trial;
24

25         c.      Granting Plaintiff such other and further relief as may be just and
26
     proper.
27

28
                                SECOND CAUSE OF ACTION
                                  COMPLAINT AND JURY DEMAND
                                              -6
                Case 1:19-cv-00484-RP Document 1 Filed 05/03/19 Page 7 of 8



 1       KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
 2                  CONSUMER PROTECTION ACT
                         47 U.S.C. § 227(b)(3)(C)
 3
        28. Plaintiff repeats and incorporates by reference into this cause of action the
 4

 5   allegations set forth above at Paragraphs 1-23.
 6
        29. The above listed acts and omissions of Defendant constitute numerous and
 7

 8
     multiple knowing and/or willful violations of the TCPA, including but not limited

 9   to each and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
10
        30. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
11

12   227 et seq., Plaintiff is entitled an award of one thousand five hundred dollars
13
     ($1,500.00) in statutory damages for each and every violation, pursuant to 47 U.S.C.
14

15
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

16      31. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the
17
     future.
18

19      WHEREFORE, Plaintiff, TRACEY MARTINEZ, respectfully requests
20
     judgment be entered against Defendant, KOHL’S CORPORATION, as follows:
21

22
           a.      Awarding Plaintiff statutory damages statutory damages of one

23   thousand five hundred dollars ($1,500.00) multiplied by the number of knowing
24
     and/or willful violations of TCPA alleged herein, to wit: thirty-six (36) for a total of
25

26   fifty-four thousand dollars ($54,000.00);
27
           b.      Awarding Plaintiff actual damages and compensatory damages
28
                                  COMPLAINT AND JURY DEMAND
                                              -7
                Case 1:19-cv-00484-RP Document 1 Filed 05/03/19 Page 8 of 8



 1   according to proof at time of trial;
 2
           c.      Granting Plaintiff such other and further relief as may be just and
 3

 4   proper.
 5
                                    JURY TRIAL DEMAND
 6

 7
        Plaintiff demands a jury trial on all issues so triable.

 8

 9   Dated: May 2, 2019
10
                                              RESPECTFULLY SUBMITTED,
11

12                                          By: /s/Dorothy Butler Lawrence
13                                                Dorothy Butler Lawrence
                                                  28515 Ranch Road 12;
14
                                                  Dripping Springs, TX 78620
15                                                P: (512) 699-5632
                                                  F: (512) 369-3535
16
                                                  E: dorothy@dorothybutlerlawfirm.com
17                                                Attorney for Plaintiff, TRACEY
18
                                                  MARTINEZ

19

20

21

22

23

24

25

26

27

28
                                  COMPLAINT AND JURY DEMAND
                                              -8
